       Case 3:21-cr-01586-JLS Document 19 Filed 08/11/21 PageID.47 Page 1 of 1



 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                       SOUTHERN DISTRICT OF CALIFORNIA
 6
                               (HON. JANIS L. SAMMARTINO)
 7

 8                                             ) Case No. 21-CR-1586-JLS
     UNITED STATES OF AMERICA,
                                               )
 9                                             ) ORDER TO CONTINUE MOTION
                  Plaintiff,
                                               ) HEARING/TRIAL SETTING
10                                             )
           vs.
                                               )
11                                             )
     CORINNA THING (2),
                                               )
12                                             )
                  Defendant.
                                               )
13

14
                  Pursuant to joint motion and good cause appearing, IT IS HEREBY
15
     ORDERED that the Motion Hearing/Trial Setting in the above-entitled case
16
     currently scheduled for August 13, 2021 at 1:30 p.m. be continued until October
17

18
     29, 2021 at 1:30 p.m.

19
                  For the reasons set forth in the joint motion, the Court finds that the
20   ends of justice will be served by granting the requested continuance, and these
21   outweigh the interests of the public and the defendant in a speedy trial. Thus, the
22   Court finds that time is excluded in the interests of justice and pursuant to 18
23   U.S.C. § 3161(h)(1)(D).
24                IT IS SO ORDERED.
25   Dated: August 11, 2021
26

27

28



     _____________________________________________________________________________________
                     ORDER TO CONTINUE                       21-CR-JLS-1586
                                                1
